SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of, May Commission File Number 000-29898 Research In Motion Limited (Translation of registrant’s name into English) 295 Phillip Street, Waterloo, Ontario, Canada N2L 3W8 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- DOCUMENTS INCLUDED AS PART OF THIS REPORT Document 1. Notice of Meeting and Record Date. DOCUMENT 1 1500 University Street, Suite 700 Date: 03/05/2010 Montreal QC, H3A 3S8 www.computershare.com To: All Canadian Securities Regulatory Authorities Subject: RESEARCH IN MOTION LIMITED Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : 25/05/2010 Record Date for Voting (if applicable) : 25/05/2010 Beneficial Ownership Determination Date : 25/05/2010 Meeting Date : 13/07/2010 Meeting Location (if available) : Waterloo, ON Voting Security Details: Description CUSIP Number ISIN COMMON SHARES CA7609751028 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for RESEARCH IN MOTION LIMITED SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Research In Motion Limited (Registrant) Date: May 5, 2010 By: /s/ Brian Bidulka Name: Brian Bidulka Title: Chief Financial Officer
